 EAST OHIO GAS COMPANY61EASTOHIOGASCOMPANYandUTILITYWORKERSUNIONor AMERICA,CIO,PETITIONER.Case No. 8-RC-1127. April 27, 1951Decisionand OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Carroll L. Martin, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'-Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks a unit of all of the Employer's production,maintenance, and distribution employees, excluding all clerical,sales,professional, and confidential employees, watchmen, and supervisors.The Employer and the Intervenor contend that the unit sought bythe Petitioner is inappropriate because it excludes the clerical em=ployees who have been included together with the Employer's physicalemployees in a single unit, and because of the integration of the Em-ployer's operations.Since 1937 the Intervenor has represented the Employer's em-ployees under a series of contracts in a unit which included bothphysical and clerical employees.'The Employer's employees fall intothe usual categories of employees found in gas utility systems.ThePetitioner concedes that in the instant case, as in other public utilityoperations, the work of the physical employees is closely integratedwith that of the clerical employees.There have been many permanentand temporary transfers among the two groups of employees. The'record shows that there exists a community of interest among thephysical and clerical employees from a social and economic point ofview.'The hearingofficer referred to the Board the motionsof the Employer and NaturalGas WorkersUnion, Independent,hereinaftercalled theIntervenor,to dismiss the petitionon the groundthat the unit sought bythe Petitioner was not appropriate11,01thereasons statedinfra,these motions are hereby granted.'Although the recognitionclausesof the contracts from 1937 to 1943 donot mentionthe office,clerical,or technical employees;the record shows that the Employer andthe Intervenorbargained'for these employees and consideredthat the substantive termsof the contract applied to them.Whenevera general wage increase was negotiated forthe physical employeesitwas also applied to all clerical employees.Since 1943, thecontractshave specifiedthat the Intervenorwas recognized as the bargaining representa-tive for theclerical as well as the physical employees.94 NRLB No. 1. 62DECISIONSOF NATIONAL LABORRELATIONS BOARDWhile the Board has found appropriate units of physical employeesin a public utility apart from clerical employees,3 we are of the opinionthat in the present proceeding the long history of collective bargain-ing, the high degree of integration in the Employer's operations, thetransfers between physical and clerical employees, and the communityof interest among both groups of employees, require a finding thatonly a unit of physical and clerical employees is appropriate.4Ac-cordingly, we find that the unit sought by the Petitioner is not ap-propriate for the purposes of collective bargaining, and we shall dis-miss the petition.OrderUpon the basis of the foregoing findings of fact and the entire recordin the case, the Board hereby orders that the petition for investigationand certification of representatives of employees of the East Ohio GasCompany, Cleveland, Ohio, filed by the Utility Workers Union ofAmerica, CIO, be, and it hereby is, dismissed.MEMBER REYNOLDS took no part in the consideration of the aboveDecision and Order.3 Indianapolis Power & Light Company,76 NLRB 136;Kansas City Power & LightCompany, 75NLRB 609.4 PhiladelphiaGasWorks Company, 74NLRB 638;Pennsylvania Power & LightCompany,64 NLRB 874.ELECTRONICS EQUIPMENTCO., INC.andCHARLES PENCHANSKY.CaseNo. 2-CA--867.April 30, 1951Decision and OrderOn May 29, 1950, Trial Examiner Ralph Winkler issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in certain unfair labor practices, andrecommending that the complaint be dismissed, as set forth in thecopy of the Intermediate Report attached hereto.Thereafter thecharging party and the General Counsel filed exceptions to the Inter-mediate Report and supporting briefs.The charging party alsorequested oral argument.This request is denied as the record andbriefs, in our opinion, adequately present the issues and the positionsof the parties.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions, and briefs, and the entire record in thecase, and, except as they relate to discharge of Penchansky, hereby94 NLRB No. 19.